DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2010/0171546 A1 (“Kwok”).
Kwok teaches:

1. A thin film transistor (see Figs. 4-6, 10, and accompanying text), comprising:


a wire grid (404, Fig. 4; shown schematically but not explicitly labeled in Fig. 10) , disposed at least on a surface of the active region of the active layer (Fig. 4), made of a conductive material (p- or n- doped polysilicon, para 60) and comprising a plurality of wire grid sections which are spaced apart from each other (Fig. 4), 

wherein in a direction from the source region to the drain region, a length of the channel region is longer than a length of each of the wire grid sections (Fig. 10 in side view; see Fig. 4 in top view),

and wherein an extension direction (interpreted as the direction of the grid from left to right in Fig. 4 and Fig. 10) of each of the wire grid sections is same as the direction from the source region to the drain region (the source and drain are aligned in the direction from left to right in Fig. 10; note, “length direction” as interpreted above would be perpendicular to a “width direction”, into the page, which determines the width of the wires; the claim does not require the width to be larger or shorter than the length),
and a material of the active layer comprises an inorganic semiconductor material (polysilicon). 

2. The thin film transistor according to claim 1, further comprising:


3. The thin film transistor according to claim 2, wherein 
the wire grid is disposed on a side of the active layer that faces the gate electrode (Fig. 10); 
or the wire grid is disposed on a side of the active layer that faces away from the gate electrode; 
or the wire grid is disposed on the side of the active layer that faces the gate electrode, and also on the side of the active layer that faces away from the gate electrode.  

4. The thin film transistor according to claim 2, wherein 
the wire grid is distributed on an entire surface of the active layer facing the gate electrode (Fig. 10; Fig. 4); 
and/or the wire grid is distributed on an entire surface of the active layer facing away from the gate electrode.

6. The thin film transistor according to claim 1, wherein the thin film transistor comprises one of 
a top-gate thin film transistor (Fig. 10), 
a bottom-gate thin film transistor and 
a dual-gate thin film transistor.  

8. An array substrate 501 (Fig. 10; see para 4-10, 84), comprising the thin film transistor of claim 1.

11. A display panel (para 84), comprising the array substrate of claim 8.

17. The thin film transistor according to claim 1, wherein the plurality of wire grid sections are arranged in an array (1-d array of wires that are perpendicular to the S-D direction).  

18. The thin film transistor according to claim 1, wherein the plurality of wire grid sections are on an outer surface of the active region of the active layer (see Fig. 10, wherein some wires are laterally on the exterior of the active region).

19. The thin film transistor according to claim 1, wherein the plurality of wire grid sections are on both an outer surface and an inner surface of the active region of the active layer (see Fig. 10, wherein some wires are laterally on the exterior of the active region, and other wires are within the active region). 


Allowable Subject Matter
Claim(s) 7, 9-10, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claims 9 or 10, including:

(claim 7) wherein a material of the wire grid comprises a metal material or a transparent conductive material.  

(claim 9) wherein 
the array substrate comprises a plurality of sub-pixels, and each of the sub-pixels comprises a display area and a non-display area in a periphery of the display area;
the thin film transistor is disposed in the non-display area, 
the wire grid is further at least disposed in the display area of the sub-pixel, and 
the wire grid is configured to allow light transmitted through the display area to have a first polarization direction.  

(claim 10) wherein a thickness range of the wire grid is 50-200 nm, a period range is 100-200 nm, and a duty ratio range is 0.3-0.7; an interval between the wire grid sections which are adjacent and are disposed in a same extension line is 30-140 nm, and a length-width ratio of the wire grid section is no less than 10.


wherein a length of each of the wire gird sections along the extension direction is greater than a width of the each wire gird section along a width direction perpendicular to the extension direction.

The Office notes that the Applicant has amended claims 12 and 14 in a corresponding way to claim 1. It is further noted that the allowable subject matter above can also be amended into claims 12 and 14. If claims 12 and 14 contain all limitations of any claim that is found to be allowable, they (and claims depending therefrom) may be rejoined. 

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. The previous rejection over Park is not maintained due to the newly amended limitation requiring that the active region comprise an inorganic semiconductor (see remarks, page 9), wherein Park’s active region comprises a polymer. However, the rejection over Kwok is maintained, with a modified grounds of rejection explaining how it meets the new limitations. The term “extension direction” does not distinguish in the way that claim 16 does. Rather, “extension” is defined by Merriam Webster dictionary as “a property whereby something occupies space.” Thus, extension direction can reasonably be interpreted as either the length, width, or thickness of the wires in Kwok. Applicant interprets this broad term more narrowly (see remarks, pages 8-9). However, the Applicant seems to interpret this limitation in the same way as is made more explicit in claim 16. The office agrees that Kwok does not teach claim 16, and suggests that this claim would be allowable if incorporated into claim 1.

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Kevin Parendo/Primary Examiner, Art Unit 2819